Creditor’s Right Transfer Agreement

This agreement is made and entered into between Hainan Hexing Industry Co., Ltd.
(hereinafter called Hexing) and Shenyang Jitian Property Co., Ltd. (hereinafter
called Jitian) which is signed on May 18,2006 (date) in Shenyang.

In view of

By negotiation between Hexing and Jitian, Hexing is willing to transfer its
creditor’s rights(21 items) to Shenyang Night Musical Palace to Jitian, whose
total principal amount of creditor’s rights is RMB 100 million.. The rest of
creditor’s rights will remain to Shenyang City Commercial Bank Assets Operating
and Management Center.

Jitian has agreed to purchase the creditor’s rights stated above by cautious and
detailed investigation and consideration over the creditor’s rights transfer.

Article one:   Party A and Party B



1.

Party A: Hainan Hexing Industry Co., Ltd.

  2.

Location: No.120A , Yihe Garden Villa, Jinmao District, Haikou
Legal representative: JIN Chi

  3.

Party B: Shenyang Jitian Property Co., Ltd.

  4.

Location: No.301-8, Shuangyuan Road, Dongling District, Shenyang
Legal representative: DUAN Jingshi


Article two:   Definition



1.

This agreement is: the creditor’s rights transfer agreement.

  2.

The creditor’s rights: according to this agreement, is the creditor’s rights
transfer to Party B whose principal owned previously by Party A (details of
rights are listed in appendix 1, hereinafter called “creditor’s rights
transfer”.

  3.

Party B: Shenyang Jitian Property Co., Ltd. Single item of creditor’s rights is:
listed in details of rights and to be every single part consisting of the
creditor’s rights.


1

--------------------------------------------------------------------------------





4.

Creditor’s rights (loan) is: all of the creditor’s rights stated and affirmed in
“loan agreement” and “security agreement”, including “creditor’s rights
(principal)”, “creditor’s rights (interest)” and “security interest”.

  5.

Creditor’s rights (bad loan): although the creditor’s rights exists, but can’t
be executed or affirmed, or encounter a great difficulties while executing and
affirming.

  6.

Debtor is: the borrower, warrantor stated in Party A’s “loan agreement” and
“security agreement” and the peopl responsible to pay off all the other
liabilities in accordance with the above agreements to Party A’s assignee of all
the

  7.

Third party: is the party in addition to Party A and Party B who are legal
representatives, natural persons and other organizations.

  8.

Business days: excluding Saturday, Sunday and all other National Holidays.


Article three    Meaning of “creditor’s rights transfer”



1.

According to this agreement and the <Contract Law of the People’s Republic of
China>, Party A has agreed to sell and Party B has agreed to purchase this
“creditor’s rights”.

  2.

The “creditor’s rights” includes the principal of the loan only.


The account value of the “creditor’s rights” is RMB 100 million

Article four    Price of transaction and methods of payment



1.

Party B has agreed to pay the transaction cost of RMB 100 million over the
creditor’s rights based on the account value of the “creditor’s rights”.

  2.

Party B shall transfer the total payment through transfer accounts to Party A’s
designated bank account within 7 working days after this agreement becomes
effective.


Account number: 0301010140200002740

Article Five    Notice to debtors and warrantors

1.

Party A may duly inform debtors and warrantors anytime by publishing
announcement or by other methods about the relevant single item of creditor’s
rights which has been assigned.


2

--------------------------------------------------------------------------------



Article six   The delivery of the creditor’s rights

 

1.

Party A and Party B will conduct the transfer of creditor’s rights and security
interest procedure cooperatively within 30 working days after Party B has paid
off all the transaction cost and the delivery range is based on the “details of
the creditor’s rights” in appendix 1.

  2.

The delivery of this creditor’s rights transfer means Party A will hand over all
the original copy of creditor’s rights, security interest (or photocopy) and any
other relevant contents in relation to the “loan agreement” and “security
agreement” relating to the creditor’s rights to Party B.

  3.

Party B shall sign and seal at the end of the “details of the creditor’s rights”
after having received the delivery documentations from Party A , which will
confirm the above facts and a copy will be returned to Party A as a receipt.


Article 7   Declaration and warranty

 

1.

Party A has made a formal declaration to Party B: the creditor’s rights in this
agreement is bad loan creditor’s rights owned by Party A whose creditor’s rights
has passed the litigation time limit, warrantor’s responsibility has become
invalid, or it is extremely difficult to find the real debtor, or
notwithstanding the creditor’s rights and security interest still exist for
invalid mortgage, but can’t be executed or affirmed, or encounter a great
difficulties while executing and affirming.

  2.

Party B has made a formal promise: Party B has fully understood the situation
stated above in item 1 and the purchase of the creditor’s rights is conducted
willingly by Party B. Party B promise not to terminate and cancel this agreement
and do not claim the invalidity of the whole and parts of the agreement after
the transaction of transfer has been completed based on the defect of the
creditor’s rights, security interest and the reason of strong misunderstanding
and unequal principle.

  3.

Party A and Party B both have agreed: this agreement is deemed to be made
through detailed negotiations between both Parties and not to be made by either
party separately.


Article eight   Remedies for breach of agreement

Should Party B fail to pay off the transaction cost within the time limit stated
in Article 4, Party B shall pay fine for delaying payment at the daily rate of
0.0005 based on the total transaction cost. Party A may cancel this agreement if
Party B delay the payment for over 20 working days and Party A will charge Party
B 20%of the total transaction cost as default payments.

3

--------------------------------------------------------------------------------



Article nine   Dispute solution

Party A and Party B shall settle the dispute through friendly negotiations
caused by the execution of this agreement and all the dispute caused in
connection with the execution of this agreement. The relevant parties may accuse
against each other to the court in where Party A based if the settlement has not
been reached within 30 days through negotiations after the dispute first raises.
The failing Party will be fully responsible for the lawsuit fee except the
special order by court (including lawyer’s fee).

Article ten   Language and copies of agreement

This agreement is issued in 2 copies both written in Chinese. Each party holds
one copy respectively.

Party A : Hainan Hexing Industry Co., Ltd. (seal)
Authorized representative: JIN Chi            (signature)
Signing date: 05/18/2006




Party B: Shenyang Jitian Property Co., Ltd. (seal)
Authorized representative: DUAN Jingshi            (signature)
Signing date: 05/18/2006

Appendix 1:

4

--------------------------------------------------------------------------------



Details of Creditor’s Rights

Unit: RMB

Number Name of creditor’s rights Principal amount Remarks 1  Shenyang Night
Musical Palace 43,800,000.00   2  Shenyang Xinbo Food Co. Ltd. 30,550,000.00  
3  Shenyang Sun and Moon Island Club Co. Ltd. 3,660,000.00   4  Shenyang Yixing
Material Trading Company 3,500,000.00   5  Shenyang City Shendong Metal Material
Factory 2,200,000.00   6  Shenyang European & Asia Wood Products Co. Ltd.
2,000,000.00   7  Shenyang Jinyang uPVC Windows Production Factory 1,700,000.00
  8  Liaoning Province Electronic Equipment Company Electronic Products
Wholesale Department 1,590,000.00   9  Liaoning Guofa Trading Corporation
1,479,000.00   10  Shenyang Port Pengda Beverage Company 1,450,000.00   11 
Shenyang Saintland Decoration Material Co. Ltd. 1,440,000.00   12  Shenyang City
Dexin Department Store 1,250,000.00   13  Shenyang Sun and Moon Island Club Co.
Ltd. 1,000,000.00   14  Hainan Province Sanya East Ocean Joint Venture Metal
Material Supply Department Shenyang Office 899,000.00   15  Hainan
Pharmaceutical Technology Development Company 855,000.00   16  Shenyang City
Heping District Beishi Bicycle Parts Sales Department 826,000.00   17  Shenyang
Aixin Restaurant & Entertainment Centre 500,000.00   18  Shenyang City Yongan
Industry Co. Ltd 500,000.00   19  Shenyang City Deli Economic-Trading Company
364,000.00   20  Zaoqing City Ruiheng Garment Production Co. Ltd. Shenyang
Office 290,000.00   21  Shenyang City Wanyou Garment Production Factory
147,000.00     100 000 000 00  

5

--------------------------------------------------------------------------------